Citation Nr: 0606990	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had recognized guerilla service February 1943 to 
March 1945.  He died in November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 determination of the Department 
of Veterans  Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines which declined to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

The appellant testified before a decision review officer at 
the RO in December 2003.  A transcript of her hearing has 
been associated with the record.

In this case, the Board notes that service connection for the 
cause of the veteran's death was initially denied in an 
August 2002 unappealed rating action.  However, in February 
2004 the RO issued a statement of the case that denied the 
appellant's claim on the merits.  The Board has no 
jurisdiction to revisit an otherwise final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed. Cir. 1996).  Moreover, if the Board finds that new 
and material evidence has not been presented, that is where 
the analysis must end.  Butler v. Brown, 9 Vet. App. 167 
(1996).  Thus, the Board must first review the determination 
that new and material evidence has been submitted to reopen 
the previously denied claim.


FINDINGS OF FACT

1.  In a rating decision of August 2002, the RO denied 
service connection for the cause of the veteran's death.  The 
appellant did not appeal that decision.

2.  The evidence received since the August 2002 RO decision 
is cumulative or redundant of evidence previously of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2002 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(2005).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the appellant's request to reopen was 
received in July 2003, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

A Statement of the Case, issued in February 2004, provided 
notice to the appellant of the evidence necessary to support 
her claim, of the evidence of record regarding her claim, and 
explained why this evidence was insufficient to award the 
benefit sought.  

Moreover, letters dated in February 2002, June 2002, August 
2003, October 2003, and November 2003 also instructed 
appellant regarding the evidence necessary to substantiate 
her claim and requested that she identify evidence in support 
of it.  The August 2003 letter specifically informed the 
appellant that she must submit new and material evidence and 
explained the meaning of that concept.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified treatment records have been obtained 
and associated with the record.  The appellant was afforded 
the opportunity to testify before a decision review officer.  
The appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.




Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

At the time of the most recent final denial, the evidence 
included the report of physical examination conducted at the 
time of the veteran's discharge from service.  Records from 
Veterans Memorial Medical Center and the veteran's death 
certificate were also of record.  There was no evidence that 
the veteran's fatal conditions, which consisted of 
cerebrovascular accident, thrombosis, left main coronary 
artery disease, were related to his service.  The RO 
indicated that the veteran's service medical records did not 
reflect treatment for the veteran's fatal conditions, and 
that they were not diagnosed within one year of discharge.  

The evidence submitted since the RO's August 2002 rating 
decision includes additional records from Veterans Memorial 
Medical Center showing treatment of the veteran just prior to 
his death in November 1981.  The appellant also submitted 
treatment records from that facility dated in 1974 and 1977, 
showing a diagnosis of hypertensive vascular disease.  

The appellant also testified at a hearing before a decision 
review officer in December 2003.  She submitted discharge 
summaries from Veterans Memorial Medical Center.  She stated 
that she would submit additional evidence in support of her 
claim and argued that the veteran's cause of death was 
related to his service.

On review of the evidence, the Board concludes that new and 
material evidence to reopen the claim of entitlement to 
service connection for the cause of the veteran's death has 
not been submitted.  

To the extent that the appellant's contentions have been 
offered in an attempt to establish that the veteran's fatal 
conditions were related to his military service, the Board 
notes that such evidence constitutes, essentially, 
reiterations of the assertions made in connection with the 
prior (August 2002) denial, and, thus, cannot be considered 
"new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  In any event, as 
the appellant is not shown to possess the appropriate medical 
expertise and training to competently offer an opinion as to 
whether the veteran's fatal conditions were related to or 
incurred during his active military service, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the appellant's unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The medical evidence added to the file since the August 2002 
denial is not new and material, in the sense that it merely 
demonstrates that the veteran received treatment for his 
fatal conditions, and such evidence was of record at the time 
of the previous final denial of the appellant's claim.  This 
evidence fails to demonstrate that the veteran's fatal 
conditions were incurred in service or were otherwise related 
to service.  Evidence that tends to confirm a previously 
established fact is cumulative.  Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).  As such, the Board concludes that the 
medical evidence submitted since the August 2002 denial does 
not relate to an unestablished fact necessary to substantiate 
the claim, and is not of sufficient probative value to raise 
a reasonable possibility of substantiating the claim.  As 
such, none of the evidence is new and material for the 
purpose of reopening the claim.

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented.


ORDER

The application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


